 Case 3:20-cv-00401-JAG Document 68 Filed 04/12/21 Page 1 of 19 PageID# 295




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division

KYRA CANNING,
  Plaintiff,

v.                                                   Civil Action No.: 3:20-cv-401

 WILLIAM SMITH, et al.,
   Defendants.
______________________________________

JARROD BLACKWOOD, et al., individually
and on behalf of a class of similarly situated
individuals,
   Consolidated Plaintiffs,

v.                                                   [Previously Civil Action No.: 3:20-cv-444]

JOHN/JANE DOES, I-X,
  Consolidated Defendants.


MARIA LOURDES MAURER,
  Plaintiff,

v.                                                   Civil Action No.: 3:20-cv-668

CITY OF RICHMOND, et al.,
  Defendants.


NATHAN ARRIES,
  Plaintiff,

v.                                                   Civil Action No.: 3:21-cv-85

CITY OF RICHMOND, et al.,
  Defendants.

       BLACKWOOD PLAINTIFFS’ BRIEF IN SUPPORT OF THEIR MOTION
                TO AMEND PRIOR DISCOVERY ORDERS




                                                 1
 Case 3:20-cv-00401-JAG Document 68 Filed 04/12/21 Page 2 of 19 PageID# 296




         Comes now the Blackwood plaintiffs, by counsel, and in support of their motion to

modify the orders of June 26, 2020, July 6, 2020, and December 10, 2020, related to discovery,

states as follows.

    I.       Procedural History

         The cases consolidated under 3:20-cv-401 concern the dispersal of a peaceful assembly

by members of the Richmond Police Department on June 1, 2020, at Lee Circle, in Richmond,

Virginia. The case filed by the Blackwood plaintiffs is a putative class action.

         The complaint of the Blackwood plaintiffs was filed on June 16, 2021. Case 3:20-cv-444

ECF Doc. 1. It was filed against unknown individual officers of the Richmond Police

Department. In addition to direct liability, the Complaint also pleads supervisory and bystander

liability.

         On June 17, 2020, the Blackwood plaintiffs filed a motion for leave to pursue discovery

concerning the identity of the Doe defendants. Case 3:20-cv-444 ECF Doc. 3. After

consolidation, the Blackwood plaintiffs and the City of Richmond endorsed an agreed order

disposing of this motion, which was entered on June 26, 2020. Case 3:20-cv-401 ECF Doc. 8.

         This agreed order, entered a mere twenty-five days after the subject incident, determined

that discovery would not commence “until after the Commonwealth’s Attorney for the City of

Richmond completes her criminal investigation and the City of Richmond’s Police Department

has completed its investigation.” It stated that “[T]he City of Richmond shall provide notice to

Plaintiffs’ counsel and the Court within five (5) days after the investigations of the Richmond

Police Department and the Commonwealth Attorney for the City of Richmond have both been

completed,” and discovery would begin within five days thereafter. The discovery would be in

the form of a subpoena duces tecum to the City of Richmond. The order further provided that



                                                 2
 Case 3:20-cv-00401-JAG Document 68 Filed 04/12/21 Page 3 of 19 PageID# 297




Court would revisit the matter if the investigations were not completed within 120 days of the

order.

         In a subsequent order (Case 3:20-cv-401 ECF Doc. 16), entered on July 6, 2020, the

Court permitted a subpoena to obtain the names and badge numbers of the officers involved in

the subject incident, or alternatively the City could provide a “complete list of names and badge

numbers of the officers who were involved and/or present during the events that gave rise to the

Complaint.” This Order provided that the parties “shall keep the list and the identities on the list

confidential and shall not disclose the identities of the officers without first obtaining leave of the

Court.” The City subsequently produced a list of seventy-one names. See Case 3:20-cv-401 ECF

Doc. 23. Only names and badge numbers were provided. No information was provided about

rank or role in the underlying events.

         With a further consolidation order, on October 27, 2020, the Court ordered the parties to

“generate a discovery plan . . . by November 16, 2020.” Case 3:20-cv-401 ECF Doc. 47. This

was subsequently extended by a week. Case 3:20-cv-401 ECF Doc. 57. The agreed discovery

plan (Case 3:20-cv-401 ECF Doc. 58) proposed phased discovery. Phase I involved informal

discovery of agreed information, and it anticipated assistance from a Discovery Special Master to

be appointed by the Court. The discovery in this phase was to focus on “the conduct of, and

identity of the officers involved, and the claims and damages of the individual Plaintiffs in the

consolidated cases.” The agreed plan listed several particular categories of information that the

parties agreed would be exchanged, with the expectation that a Discovery Special Master would

be appointed to work out disputes concerning other categories of responsive information. It

anticipated the entry of a protective order, with the aid of a Discovery Special Master, but it




                                                  3
 Case 3:20-cv-00401-JAG Document 68 Filed 04/12/21 Page 4 of 19 PageID# 298




provided that the Order of July 6, 2020 (Case 3:20-cv-401 ECF Doc. 16) would remain in effect

with respect to the confidentiality of the identity of the officers.

        The agree information that would be exchanged, as relevant to this motion, included: (1)

body worn camera or dash camera footage of the officers in the vicinity of Lee or Stuart

Monuments between 7 p.m. and 8 p.m. on June 1, 2020, together with information to identify the

source of the footage; (2) radio, telephone, and other audio recordings for the same period

“together with any available information to identify the source of recording and the officers

referenced in the recordings (e.g., identification numbers used in recording)”; and (3) CAD

reports related to the incident. The Order provided, “If the Parties’ informal discovery responses

are not sufficient to identify the appropriate defendants . . . any Party may petition the Discovery

Special Master for permission, upon a showing of good cause, to take a limited Rule 30(6)(6)

[sic] deposition.” Phase I was to be concluded within 90 days of the discovery order.

        After Phase I discovery, the plan provided that “discovery shall be stayed automatically

for 30 days to give the Parties an opportunity to participate in a mediation with the Settlement

Special Master.”

        Phase II of discovery would then “include any issues from Phase I, but will also include

discovery relating to class certification.” The order then contemplated potential further discovery

after a determination on the merits of class certification. The order contemplated the end of fact

discovery by August 14, 2021.

        An order was entered on December 10, 2020, approving of the joint discovery plan. Case

3:20-cv-401 ECF Doc. 61. Meanwhile, on November 18, 2020, the Court appointed Mark E.

Rubin a special master for settlement purposes. Case 3:20-cv-401 ECF Doc. 56. To date,

however, no discovery special master has been appointed.



                                                   4
 Case 3:20-cv-00401-JAG Document 68 Filed 04/12/21 Page 5 of 19 PageID# 299




       Under the December 10, 2020 order, Phase I of discovery ended on March 10, 2021. The

30-day stay of discovery then expires on April 9, 2021.

       Between February 26, 2021 and March 2, 2021, beginning just eleven days before the

close of Phase I discovery, the City of Richmond provided the Blackwood plaintiffs sixty-nine

body-camera video files, with the most relevant videos delivered on March 2. Thirty four of the

videos depicted events at the Lee Monument. Twenty five of these Lee Monument videos

depicted events occurring between 7:30 p.m. and 7:40 p.m., with the first tear gas being deployed

at 7:35:30 p.m. The other six videos began after 7:40 p.m. Each of the videos were labeled with

the name of the officer wearing the camera.

       Notably, more than fifty officers were present at the time gas was deployed, so less than

half the officers had body cameras operating. It appears that none of the officers that actually

launched or threw tear gas had cameras operating, as though there was a pre-arranged plan to

that effect. Most or all of the sergeants present did not have cameras operating, as though there

was a pre-arranged plan to that effect.

       On March 8, 2021, just two days before the automatic stay of discovery, the City provide

three separate channels of radio traffic, covering the period of 5 p.m. to 11:59 p.m., for a total of

twenty-one hours of audio. Though the City promised in the discovery plan to provide “available

information to identify the . . . officers referenced in the recordings (e.g., identification numbers

used in recording),” it provided no such information. The recordings are only the radio traffic,

not information to identify the speaker or the persons referenced in the statements.

       On March 10, 2021, the day Phase I discovery closed and the stay of discovery went into

operation, the City provided numerous CAD reports of calls related to the demonstration. These

CAD reports did not disclose any material information useful for identifying the officer



                                                  5
 Case 3:20-cv-00401-JAG Document 68 Filed 04/12/21 Page 6 of 19 PageID# 300




dispatched to the protests. Only at that point did it become evident that the Defendants had no

intent to turn over sufficient information to identify must of the specific culprits.

         In recent correspondences to attempt to resolve this matter, and avoid this motion, the

City provided a spreadsheet of sworn officers of the Richmond Police Department and their

badge numbers and rank. The information, however, does not reflect the roster as it existed in

June 2020. This is evident, for instances, because several officers (including Chief Will Smith)

that were employed and identified as involved on June 1, 2020 are not listed on the roster

provided.

         Counsel for the Plaintiff has communicated his specific needs, as requested in this

motion, to the counsel for the City. Counsel for the Plaintiff then requested the City to respond in

an itemized way to these particular requests, to try to narrow the dispute. The City has not

responded since.

   II.      Factual History

         Counsel for the Blackwood plaintiffs has, and continues, to diligently review the

information provided to try to determine the appropriate defendants to name in this suit. To

illustrate the need for more information to identify the appropriate defendants, Counsel for the

Blackwood plaintiffs proffers the following factual details, to highlight what remains known and

unknown at this point.

                                                *****

         At about 7:18:30 p.m., on June 1, 2020, police radio traffic from near Stuart Monument,

where the protestors were gathered at that moment, reported that all appeared to be orderly. At

approximately 7:21:45 and 7:22:18 p.m., police radio traffic from near Stuart Monument

reported that most of the demonstrators were moving away from Stuart Monument, down to Lee



                                                  6
 Case 3:20-cv-00401-JAG Document 68 Filed 04/12/21 Page 7 of 19 PageID# 301




Monument. At approximately 7:28:30 p.m., police radio traffic from near Lee Monument

reported that the crowd had arrived, and all was orderly.

       At approximately 7:29:15 p.m., radio traffic from near Stuart Monument reported that

there was “someone on the statue, with a saw, trying to cut down the Jeb Stuart one.” At about

7:29:22 p.m., an unidentified speaker asks, “Command, do you want to do anything about that,

or what?” At 7:29:27, a response from “Command,” and directed at a particular, named

“Lieutenant,” is “can you send a team up there?” The audio leaves doubt, however, as to the

name of this lieutenant. It does not identify who this “Command” is. Both would be necessary to

determining appropriate defendants to name.

       At approximately 7:29:33 p.m., the police observer at Stuart Monument reported that

“They” tied ropes onto Stuart Monument, and “Looks like two of them now up on top.” A few

seconds later, an officer asks for the cross-street by radio, and the response is “Lombardy and

Monument”—referencing the Stuart Monument. At about 7:29:58 p.m., the observer at Stuart

Monument reports “Got eyes on them. They are actively cutting the leg. Got two on top.”

       At approximately 7:30:16 p.m., an unidentified individual issues a command by radio to

“Bring all groups” to “Respond.” The identification of this officer who ordered all groups to

respond is necessary to determining appropriate defendants to name.

       At approximately 7:30:30 p.m., there is reference on a radio call to a “large group of

people” who are “rigging up ropes,” saying they were “getting ready to pull it down” and they

were “ready to light those flags on fire.” This, again, is a discussion of the events at Stuart

Monument. At approximately 7:30:45 p.m., an officer placed a radio call: “Are we free to use

gas?” At approximately 7:30:56 p.m., the same officer asked, “Are we clear to use chemical

agents?”



                                                  7
 Case 3:20-cv-00401-JAG Document 68 Filed 04/12/21 Page 8 of 19 PageID# 302




       At 7:31:00 p.m., an unidentified voice on the radio responds, “Ten-four,” giving

affirmation that the officers were free to use chemical agents. Several officers celebrated the

order, and expressed that they understood they were authorized to use chemical agents on the

assembly. The identity of this officer that gave the affirmation “Ten-four” is necessary to

determining appropriate defendants to name.

       At approximately 7:31:08 p.m., a police observer reported, “The cutters are down off the

monument. They’re throwing ropes on now.” At approximately 7:31:08 p.m., the officer reports,

“More ropes going up on the statue. More ropes.”

       By this time, many officers were responding to both the Stuart and Lee Monuments. The

Complaint Exhibit 3 (drone footage at Lee Monument) indicates that the responding officers

begin to arrive until approximately 7:32:10 p.m.. Altogether, an estimated fifty to sixty officers

were deployed to Lee Monument by 7:35:30 (not including those remaining at their vehicles),

where the last call (at 7:28:30 p.m.) reported an orderly crowd, rather than Stuart Monument,

which was actively being threatened. The officers that did arrive observed an orderly

demonstration. No material or debris was thrown or launched at the officers responding to Lee

Monument, prior to the tear gas being deployed at 7:35:30. No individuals approached the

officers responding to Lee Monument in a hostile manner. No ropes or attempt to destroy Lee

Monument was observed. No order was given to disperse. No warning was given that chemical

agents would be deployed. There was no evidence of a need to deploy chemical agents, much

less an emergency demanding their immediate use without a warning.

       The fact that fifty to sixty officers responded to Lee Monument, when the

communications all point to a threat at Stuart Monument—event giving the particular cross street

by radio—point to an underlying planned response. But no information has been provided to



                                                 8
 Case 3:20-cv-00401-JAG Document 68 Filed 04/12/21 Page 9 of 19 PageID# 303




evaluate what the plan was, who made the plan or issued the preliminary orders, when the plan

was made, and why the plan was implemented to include Lee Monument.

       At about 7:31:22 p.m., a sergeant, whose identity is believed to be known, in a vehicle

bound for Lee Monument, specifically ordered the gas assault at Lee Monument. He placed a

radio command: “Gas masks on.” He then directed a particular officer, using a nickname, to “put

it on them when you get there, brother.” The fact that he was bound for Lee Monument, not

Stuart Monument, is demonstrated through the body camera footage of his driver, which shows

that this sergeant directed the driver, at about 7:32:21 p.m. to go to Lee Monument and not Stuart

Monument: “Straight ahead. It’s the biggest one here.”

       At about 7:31:36 p.m., the observer at Stuart Monument reported having eyes “on the guy

with the main rope.”

       At about 7:31:48 p.m., a command, believed to be from the sergeant that ordered the

attack at Lee Monument, went out by radio, “All units, hold the air. The strike team is coming.

We’re going to need the air.”

       At about 7:32:26 p.m., an unidentified individual by radio reported, “Everyone is

scattering now.” This may have been a call from either Lee or Stuart Monument, because the

police began to arrive at Lee Monument at about 7:32:10 p.m., and part of the crowd promptly

dispersed.

       Despite this call about everyone scattering, the sergeant that ordered the assault on Lee

Monument makes a radio call at about 7:32:31 p.m.: “Calvary is coming, LT.” “LT” is believed

to be a reference to the commanding lieutenant, but his identity is unknown.

       At 7:32:39 p.m., there is a radio call from an unidentified individual, “Get gas, boys. Get

gas.” At approximately 7:32:46 p.m., the sergeant that ordered the attach at Lee Monument



                                                9
Case 3:20-cv-00401-JAG Document 68 Filed 04/12/21 Page 10 of 19 PageID# 304




issued further orders. He stated that he wanted “a complete perimeter around this monument. I

want total 360 coverage of this entire monument.” The only monument he appears to be

references is the Lee Monument. There is no indication that this officer, or any officer, had any

information justifying dispersing the crowd at Lee Monument, four blocks removed from the

events at Stuart Monument.

         At about 7:32:52 p.m., a radio call, believed to be from an unidentified officer at Lee

Monument, reported that the crowd was dispersing and “going north.” There was indeed a large

number of demonstrators from Lee Monument leaving the protest and moving north, apparently

due to the police presence, and the presence of a sniper in plain view, pointing a rifle at the

crowd.

         At about 7:33:05 p.m., the sergeant that order the attack at Lee Monument arrived on the

scene. At 7:33:08 p.m., he orders the “strike team” (which appears to mean the officers present

and those arriving) to engage “the crowd.” He is the first officer to cross Lee Circle and take up a

position in front of the sidewalk on the inside of Lee Circle, though other officers follow him. At

7:33:22 p.m., he orders the “strike team” to “form a line.” At 7:33:32 p.m., this sergeant orders

“as soon as you are free, hit them with gas.” The transmission was partially cut off, but video

shows it was intended to be directed at a particular officer or two, including the officer he

previously directed to “put it on them.” At about 7:34:20 p.m., this sergeant orders, “Give me a

360,” and directs another named sergeant to “get your team to watch both sides and the back.”

The officers immediately respond by forming a box formation.

         At about 7:34:52 p.m., there is a radio call from an unidentified voice, indicating “Team,

we’ll be there momentarily.” There is no information who this is coming from. At approximately

7:34:59 p.m., another call from another unidentified voice states, “Do you still have people



                                                  10
Case 3:20-cv-00401-JAG Document 68 Filed 04/12/21 Page 11 of 19 PageID# 305




coming?” This is follows with a call “Five-oh-one, if you only have one strike team coming, you

may want to send two, please.” Meanwhile, an armored vehicle with a SWAT team arrives and

slowly begins to deploy.

       The members of the SWAT team are largely unknown. This is significant, because those

individuals may have no liability.

       Before the SWAT team moves out and away from the vehicle, another call comes from

an unidentified voice, at approximately 7:35:17 p.m., “We’re all here…” The video shows that

two police vehicles approach the police line around Lee Monument, and as the approach, the

sergeant that ordered the attack turns and nods and signals. Two officers, one of them being the

officer told to “put it on them,” respond to this by pulling the pins on cannisters of tear gas. The

officer told to “put it on them” threw the first tear gas at approximately 7:35:30, and it explodes

at approximately 7:35:31 in front of the crowd.

       No information has been provided about who was in these two vehicles that approached.

It appears the sergeant waited for the vehicles to arrive. This could be significant in evaluating

the appropriate defendants.

       This officer that threw the first cannister manages to launch a rocket propelled cannister a

few seconds later. At the same time, another officer, from one of the arriving trucks, throws a

cannister. Another cannister is thrown by the officer adjacent to the first officer, because he had

fumbled in pulling the pin, delaying him. This cannister is likely responsible for the injuries of

Plaintiff Keenan Angel. Other officers fire, many of whom can be seen on the footage but are not

currently identifiable. Some identified and unidentified officers begin to use their “foggers,” or

spray cans of chemical agents.




                                                  11
Case 3:20-cv-00401-JAG Document 68 Filed 04/12/21 Page 12 of 19 PageID# 306




          As noted above, it appears that none of the officers that threw or launched tear gas had

body cameras operating. As a result, their identities are unknown, or have only been deduced by

careful and time-consuming research and analysis. Additionally, knowing the individuals that

used the foggers is necessary to determine the appropriate defendants.

          At about 7:36:01 p.m., the sergeant that ordered the attack used hand signals to lead

several of the officers along the southern side of the circle, into the remaining demonstrators,

using automatic rifles to threaten, and foggers to spray the crowd. This sergeant then personally

sprays Ryan Tagg, without provocation or justification, at approximately 7:36:24 p.m.

          Meanwhile, at about 7:36:02, the officer that threw the first cannister and launched the

second canister proceeded to launch a cannister across the smoke-filled circle toward the people

on the north side of the circle. This cannister landed closed to Chris Gaylor, as depicted in

Exhibit 8 of the Complaint, and caused his injuries.

          The last protester is then seen leaving the circle at about 7:37:07 p.m., as officers seize

control of Lee Circle. Unidentified officers continued to launch cannisters toward protesters that

moved out of the circle and down the street. Protesters gather on some of the side streets, as the

police form lines in front of them.

          The police did not deploy chemical agents at Stuart Monument until approximately

23:39:10, several minutes after the attack at Lee Monument.

          The assembly gradually dispersed as 8 p.m. approaches, and the police depart a few

minutes before 8 p.m.

   III.      Law

          Federal Rule of Civil Procedure 26 gives the Court broad discretion over the

circumstances and timing of discovery. Rule 26(c) also gives the Court control over protective



                                                    12
Case 3:20-cv-00401-JAG Document 68 Filed 04/12/21 Page 13 of 19 PageID# 307




orders. Generally, these orders should be used to “protect a party or person from annoyance,

embarrassment, oppression, or undue burden or expense.”

         To name particular defendants in this case, the plaintiffs must allege “enough facts to

state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). It may only plead facts that “have evidentiary support or, if specifically so identified, will

likely have evidentiary support after a reasonable opportunity for further investigation or

discovery.” Fed. R. Civ. Pro. 12(b)(3).

   IV.      Argument

            a. The Blackwood plaintiffs need additional discovery as to the identity of the
               appropriate, individual defendants.

         To date, the City has failed or refused to provide sufficient informal Phase I discovery for

the Blackwood plaintiffs to name the appropriate, individual defendants, without being

overinclusive or underinclusive.

         The Blackwood plaintiffs have identified some key individuals that would be appropriate

defendants. That is, the Blackwood plaintiffs have identified several individuals against whom

they can state claims for relief that are plausible on are face with evidentiary support.

         It is evident to the Blackwood plaintiffs, however, that naming only those individuals

would be underinclusive, as they know through the evidence that other unidentified individuals

are, or are likely, also liable. These unidentified individuals include both individuals that can be

seen but not identified on the videos, and individuals that can be heard but not identified on the

audio. Additionally, the evidence is not sufficient to determine, one way or another, whether

certain officers named as “involved” pursuant to the order of July 6, 2020 are liable.

         It is also clear that some individuals that can be seen but not identified on the videos are

likely not liable. As such, though the City has provided a list of seventy-one officers that were

                                                  13
Case 3:20-cv-00401-JAG Document 68 Filed 04/12/21 Page 14 of 19 PageID# 308




“involved” pursuant to the order of July 6, 2020, it would be overinclusive to name all seventy-

one officers.

        The Blackwood plaintiffs would attribute the present circumstances to two factors. First,

the Court did not find or appoint a discovery special master. The discovery plan was formulated

with the understanding that a discovery special master would be appointed to assist in resolving

disputes concerning the scope of the Phase I discovery. As such, the categories of information

that the parties agreed to exchange represented only the information that no party objected to

exchanging under the terms agreed to. It did not represent all of the information the plaintiffs

expected they needed for identification of the defendants. No discovery master has been

appointed, presumably because the Court has had difficulty in finding someone willing to serve

in that capacity.

        Second, the City has failed or refused to provide sufficient information, or to provide

information in time to raise the issue prior to the close of Phase I. The plaintiffs expected that the

information the City agreed to provide in Phase I would be sufficient. The plaintiffs reasonably

assumed that nearly every one of the fifty to sixty officers physically present at the time of the

attack would have had a body camera operating. But less than half of those officers actually did.

The plaintiffs reasonably assumed that the CAD report of this incident would track the badge

numbers associated with the radio communications, but no CAD report concerning specifically

this attack was provided. The plaintiffs expected the City to provide audio recordings “together

with any available information to identify the source of recording and the officers referenced in

the recordings (e.g., identification numbers used in recording).” The City promised to do so. But

the City has failed to identify any officers referenced in the recordings, and failed to identify the

officers whose voice was recorded. Finally, the information the City provided came on the eve of



                                                 14
Case 3:20-cv-00401-JAG Document 68 Filed 04/12/21 Page 15 of 19 PageID# 309




the discovery stay, preventing the plaintiffs from being able to seek the Rule 30(b)(6) deposition

contemplated in the discovery plan.

        For these reasons, the Blackwood plaintiffs need additional discovery. They therefore ask

leave to issue the subpoena contemplated in the June 17, 2020 motion. Case 3:20-cv-444 ECF

Doc. 3. They further request leave to take a Rule 30(b)(6) deposition of City personnel, as

contemplated in the Discovery Plan.

        Granting this relief is not prejudicial to the City or to the individual defendants. It would

allow the Plaintiffs to determine whether the facts that support claims against particular officers

(or against the City itself), rather than bringing defendants into the case haphazardly. Bringing

the defendants in haphazardly would unnecessarily increasing costs and unnecessarily hassle

innocent officers. The chief concern in June 2020 with the subpoena was, or seemed to be, the

ongoing or contemplated criminal and disciplinary investigations. Now we are 10 months

removed from June 1, 2020. The police and the commonwealth attorneys have had 10 months to

review the evidence, yet no charges have been brought and no discipline has been publicly

acknowledged. There is no evidence that a meaningful criminal or disciplinary investigation is

actively underway at this late date. Granting this relief also serves judicial economy, as it reduces

the need for further motions to add or remove defendants.



            b. The Blackwood plaintiffs need the confidentiality order to be lifted.

        Under the July 6, 2020 order, which was incorporated into the discovery plan and

extended by the December 10, 2020 order, the plaintiffs are obliged to “keep the list [of involved

officers] and the identities on the list confidential and shall not disclose the identities of the

officers without first obtaining leave of the Court.”



                                                   15
Case 3:20-cv-00401-JAG Document 68 Filed 04/12/21 Page 16 of 19 PageID# 310




       The Blackwood plaintiffs ask that this restraint be lifted. Lifting this restraint is necessary

to allow the Blackwood plaintiffs to file an amended complaint naming defendants. They have

information at this time sufficient to name some of the appropriate defendants. Lifting this

restriction would also be necessary to allow the counsel to use the information to file any

additional claims for other parties that were present. Lifting this restraint is therefore necessary

for this case to proceed and consistent with judicial economy, as it prevents other potential

claimants from having to reinvent the wheel or to go through similar discovery motions and

processes in order to bring suit.

       Wherefore, the Consolidated Plaintiffs respectfully request the Court to modify the orders

of June 26, 2020, July 6, 2020, and December 10, 2020, related to discovery, and such further

and additional relief as may be appropriate.

       Counsel certifies that he attempted to confer with opposing counsel to resolve this matter,

but the attempt was unsuccessful.

                                               Respectfully submitted,

                                               Plaintiffs Jarrod Blackwood, Megan Blackwood,
                                               Ryan Tagg, Christopher Gayler, and Keenan
                                               Angel, by counsel, each individually and on
                                               behalf of a class of similarly situated persons


                                               By:_/s/ Andrew T. Bodoh_______________
                                                             Counsel

                                               Thomas H. Roberts, Esq. VSB # 26014
                                               tom.roberts@robertslaw.org
                                               Andrew T. Bodoh, Esq. VSB # 80143
                                               andrew.bodoh@robertslaw.org
                                               Thomas H. Roberts & Associates, P.C.
                                               105 South 1st Street
                                               Richmond, VA 23219
                                               (804) 783-2000 (telephone)
                                               (804) 783-2105 (facsimile)

                                                  16
Case 3:20-cv-00401-JAG Document 68 Filed 04/12/21 Page 17 of 19 PageID# 311




                                                Counsel for Consolidated Plaintiffs Jarrod
                                                Blackwood, Megan Blackwood, Ryan Tagg,
                                                Christopher Gayler, and Keenan Angel, by counsel,
                                                each individually and on behalf of a class of
                                                similarly situated persons


                                   CERTIFICATE OF SERVICE

       I hereby certify that on the April 12, 2021, I electronically filed the foregoing with the Clerk
of Court using the CM/ECF system, which will then send an electronic notification to all counsel of
record who have appeared in this matter, including the following:

Steven D. Brown (VSB No. 42511)
IslerDare, PC
411 East Franklin Street, Suite 203
Richmond, Virginia 23219
Phone: (804) 489-5500
Facsimile: (804) 234-8234
sbrown@islerdare.com
Counsel for William Smith

Seth R. Carroll, Esquire
Connor Bleakley, Esquire
Commonwealth Law Group
3311 West Broad Street
Richmond, Virginia 23230
Telephone: (804) 999-9999
Facsimile: (866) 238-6415
Email: scarroll@hurtinva.com
Counsel for Plaintiff Kyra Canning

Jonathan E. Halperin, Esquire
Halperin Law Center
52525 Hickory Park Drive, Suite B
Glen Allen, Virginia 23059
Telephone: (804) 57-0100
Facsimile: (804) 597-0209
Email: jonathan@hlc.law
Counsel for Plaintiff Kyra Canning

Tim Schulte (VSB #41881)
Blackwell N. Shelley, Jr. (VSB #28142)
Shelley Cupp Schulte, P.C.
3 W. Cary Street
Richmond VA 23220
(804) 644-9700

                                                  17
Case 3:20-cv-00401-JAG Document 68 Filed 04/12/21 Page 18 of 19 PageID# 312




(804) 278-9634 [fax]
schulte@scs-work.com
shelley@scs-work.com
Counsel for Plaintiff Nathan Arries

Theodore Webb Briscoe , III
Geoffrey McDonald & Associates PC
8720 Stony Point Parkway
Suite 250
Richmond, VA 23235
804-888-8888
Fax: 804-359-5426
tbriscoe@mcdonaldinjurylaw.com
Counsel for Plaintiff Maria Lourdes Maurer

Mark D. Dix, Esq.
Seth R. Carroll, Esq.
Conner Bleakley, Esq.
Commonwealth Law Group, PLLC
3311 West Broad Street
Richmond, Virginia 23230
Telephone: (804) 999-9999
Facsimile: (866) 238-6415
mdix@hurtinva.com
scarroll@hurtinva.com
cbleakley@hurtinva.com

Jonathan E. Halperin – VSB No. 32698
Andrew Lucchetti – VSB No. 86631
Isaac A. McBeth – VSB No. 82400
Halperin Law Center, LLC
5225 Hickory Park Drive, Suite B
Glen Allen, VA 23059
Phone: (804) 527-0100
Facsimile: (804) 597-0209
jonathan@hlc.law
andrew@hlc.law
isaac@hlc.law

Counsel for Plaintiff Kyra Canning

Lindsey Ann Strachan
Steven David Brown
Isler Dare PC
411 East Franklin Street
Suite 203
Richmond, VA 23219
(804) 489-5503

                                             18
Case 3:20-cv-00401-JAG Document 68 Filed 04/12/21 Page 19 of 19 PageID# 313




Fax: (804) 234-8234
lstrachan@islerdare.com
sbrown@islerdare.com

Counsel for Defendant Smith

Richard Earl Hill , Jr.
Office of the City Attorney (Richmond)
900 E Broad St
Room 400 City Hall
Richmond, VA 23219
(804) 646-7946
Fax: (804) 646-7939
Richard.E.Hill@richmondgov.com
Counsel for Defendant City of Richmond

Erin R. McNeill, Esq.
Blaire H. O’Brien, Esq.
202 North 9th Street
Richmond, Virginia 23219
Telephone: (804) 747-5200
Facsimile: (804) 747-6085
emcneill@oag.state.va.us
bo’brien@oag.state.va.us

Counsel for Gary Settle

                                         By:_/s/ Andrew T. Bodoh_______________
                                         Counsel

                                         Thomas H. Roberts, Esq. VSB # 26014
                                         tom.roberts@robertslaw.org
                                         Andrew T. Bodoh, Esq. VSB # 80143
                                         andrew.bodoh@robertslaw.org
                                         Thomas H. Roberts & Associates, P.C.
                                         105 South 1st Street
                                         Richmond, VA 23219
                                         (804) 783-2000 (telephone)
                                         (804) 783-2105 (facsimile)
                                         Counsel for Consolidated Plaintiffs Jarrod
                                         Blackwood, Megan Blackwood, Ryan Tagg,
                                         Christopher Gayler, and Keenan Angel, by counsel,
                                         each individually and on behalf of a class of
                                         similarly situated persons




                                           19
